                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION



BRIAN CODY ASHBAUGH,                               No. 3:17-cv-01038-JR

                     Plaintiff,                    ORDER

      v.

YAMHILL COUNTY, BRAD BERRY,
District Attorney of Yamhill County in his
official capacity; the YAMHILL COUNTY
DISTRICT ATTORNEY’S OFFICE, as an
office of Yamhill County; TIM SVENSON,
Sheriff of Yamhill County in his official
capacity; and the YAMHILL COUNTY JAIL,
by and through the YAMHILL COUNTY
SHERIFF’S OFFICE, an office of Yamhill
County,

                     Defendants.


Matthew N. Miller
Lindsay Hart, LLP
1300 SW 5th Avenue, Suite 3400
Portland, OR 97201

      Attorney for Plaintiff




1 - ORDER
Heather J. Van Meter
Oregon Department of Justice
1162 Court Street NE
Salem, OR 97301-4096

       Attorney for Defendants Yamhill County District Attorney’s Office and Brad Berry

Gerald L. Warren
Aaron Hisel
Law Office of Gerald L. Warren and Associates
901 Capitol Street NE
Salem, OR 97301

       Attorneys for Defendants Yamhill County, Yamhill County Jail, Yamhill County
       Sheriff’s office, and Tim Svenson


HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation on August 13, 2019, in

which she recommends that the Court deny Plaintiff’s motion for summary judgment; grant in

part Defendants Yamhill County, Yamhill County Jail, Yamhill County Sheriff’s office, and Tim

Svenson’s (“County Defendants”) motion for summary judgment; and grant Yamhill County

District Attorney’s Office and Brad Berry’s (“DAO Defendants”) motion for summary judgment.

Plaintiff and County Defendants timely filed objections to the Findings and Recommendation.

The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b).

                                        DISCUSSION

       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

///

2 - ORDER
       Plaintiff objects to the Findings and Recommendation and argues that (1) Plaintiff was

entitled to summary judgment on his Fourteenth Amendment due process claim, (2) the

Magistrate Judge erred in granting summary judgment to County Defendants on Plaintiff’s

Fourth Amendment claim, and (3) the Magistrate Judge erred by failing to draw all reasonable

inferences in Plaintiff’s favor when she analyzed the DAO Defendants’ motion for summary

judgment. Pl. Obj. to F&R, ECF 106. County Defendants object to the Findings and

Recommendation and argue that the Magistrate Judge erred in denying their cross-motion for

summary judgment on Plaintiff’s Fourteenth Amendment due process claim. County

Defendants’ Obj. to F&R, ECF 105. The Court has carefully considered the parties’ objections

and concludes that the objections do not provide a basis to modify the recommendation. The

Court has reviewed the pertinent portions of the record de novo and finds no error in the

Magistrate Judge’s Findings and Recommendation.

                                        CONCLUSION

       The Court adopts Magistrate Judge Russo’s Findings and Recommendation [100]. The

Court GRANTS DAO Defendants’ motion for summary judgment [85] and DENIES Plaintiff’s

motion for partial summary judgment [88]. County Defendants’ cross-motion for summary

judgment [90] is GRANTED IN PART. Defendants Svenson and Yamhill County Jail are

DISMISSED, and Plaintiff’s Fourth Amendment claim against Yamhill County is DISMISSED.

Plaintiff’s and County Defendants’ motions for summary judgment on Plaintiff’s Fourteenth

Amendment claim are DENIED.

///

///

///



3 - ORDER
     IT IS SO ORDERED.

              December 12, 2019
     DATED: ____________________.




                                    MARCO A. HERNÁNDEZ
                                    United States District Judge




4 - ORDER
